Citation Nr: 1440846	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.   

2.  Entitlement to an increased initial rating for a right great toe disability, rated as 10 percent disabling prior to June 20, 2011, and as 20 percent disabling since June 20, 2011.  

3.  Entitlement to an increased initial rating for a left great toe disability, rated as 10 percent disabling prior to June 20, 2011, and as 20 percent disabling since June 20, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right great toe and left great toe disabilities.  

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left shoulder disability.  

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability.  

7.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability.  

8.  Entitlement to service connection for nerve damage to the bilateral lower extremities.  

9.  Entitlement to service connection for nerve damage to the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, November 2007, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing before a Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2010, when the Board reopened issues of service connection for lumbar spine and left shoulder disabilities, but denied reopening a claim of service connection for sleep apnea, which is considered final at this time.  The Board remanded those reopened claims, as well as a claim to reopen service connection for a right shoulder disorder and claims for increased evaluation for bilateral toe disabilities, for further development, including the issuance of a statement of the case on the right shoulder issue.  The Veteran did not respond to the October 2010 statement of the case on the right shoulder issue, and therefore, that issue is considered final.  The Board again addressed the issues of service connection for lumbar spine and left shoulder disabilities as well as the claims for increased evaluation for bilateral toe disabilities in an April 2012 Board decision.  The issue of service connection for a left shoulder disability was denied, and therefore, that issue is considered final.  The issues of service connection for a lumbar spine condition and an increased rating for bilateral toe disabilities were remanded for further development.  

A February 2013 Board decision denied the Veteran's claim for service connection for a lumbar spine disability and the claims for increased initial ratings for a right great toe disability and left great toe disability.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, pursuant to a December 2013 Joint Motion for Remand, the Court issued an Order that vacated the Board's decision, and remanded the claims to the Board for further proceedings.  

The Board notes that in a January 2013 Informal Hearing Presentation, the Veteran contended via his representative that his right great toe and left great toe disabilities prevented him from working.  Accordingly, the Board finds that a claim for a TDIU as due to right great toe and left great toe disabilities has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating for a right great toe 
disability and a left great toe disability.  Therefore, the Board has characterized the appeal to include a claim for a TDIU as due to service-connected right great toe and left great toe disabilities.

In February 2014, the Veteran was notified by letter that the Veterans Law Judge who conducted the aforementioned hearing is no longer employed by the Board.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2013).  He was informed that if he did not respond within 30 days of the letter to indicate his preference, then the Board would assume that he did not wish for another hearing and proceed to adjudicate his case.  The Veteran did not respond to the February 2014 letter.  Therefore, the Board will proceed to consider the Veteran's case on the evidence of record.  

In August 2014, the Veteran submitted additional evidence in the form of additional VA and private medical records.  However, in an August 2014 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to a TDIU; whether new and material evidence has been submitted to reopen claims for service connection for a left shoulder disability, left knee disability, and a cervical spine disability; and service connection for nerve damage to the bilateral lower extremities and nerve damage to the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether a lumbar spine disorder was incurred in service.

2.  The Veteran's pre-existing right great toe and left great toe disabilities prior to any aggravation by service were 0 percent disabling under Diagnostic Code 5284 due to being mild foot disabilities.  

3.  The Veteran's right great toe disability was manifested by moderate symptomatology including fusion of the first MTP joint and distal ITP joint, pain on standing and walking, degenerative changes, and the use of corrective shoes prior to June 20, 2011.

4.  The Veteran's right great toe disability has been manifested by incoordination, marked fatigue, lack of endurance, difficulty ambulating without use of an assistive device (corrective shoes, walker, cane, or wheelchair), no motion in his toes, hallux rigidus, weak foot, and degenerative changes from June 20, 2011.

5.  The Veteran's left great toe disability was manifested by nonunion of the first MTP joint, pain on standing and walking, degenerative changes, and the use of corrective shoes prior to June 20, 2011.

6.  The Veteran's left great toe disability has been manifested by incoordination, marked fatigue, lack of endurance, difficulty ambulating without use of an assistive device (corrective shoes, walker, cane, or wheelchair), no motion in his toes, hallux rigidus, weak foot, and degenerative changes from June 20, 2011.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria establishing service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for a right great toe disability have not been met prior to June 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

3.  The criteria for an initial evaluation of 30 percent, but no higher, for a right great toe disability have been met from June 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for a left great toe disability have not been met prior to June 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

5.  The criteria for an initial evaluation of 30 percent, but no higher, for a left great toe disability have been met from June 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in December 2006 and May 2008 that provided information as to what evidence was required to substantiate his claims for service connection for a lumbar spine disability and an increased rating for bilateral toes and of the division of responsibilities between VA and a claimant in developing an appeal.  These letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  An April 2014 response from the Social Security Administration (SSA) indicated that no medical records existed for the Veteran.  Thus, the Board finds that no additional development is necessary regarding the Veteran's SSA records.

Moreover, with respect to the Veteran's March 2010 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection-Lumbar Spine

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has degenerative arthritis of the lumbar spine with chronic pain and degenerative disc disease of the lumbar spine, as shown by the medical evidence of record.  

The Board also finds that there is evidence of an in-service injury.  The Veteran has asserted that he hurt his lumbar back during service when he was a paratrooper.  He stated at his March 2010 hearing that he had to wear a steel shank from his heel to his toe during service because of a prior injury to his feet.  He further noted that the steel shank would not allow him to land on his toes and roll like he was supposed to, but rather, he had to land on his heels.  Landing on his heels meant he jarred his back every time he landed.  He reported that he participated in 25 or 26 jumps while in service.  Service treatment records confirm that in April 1955, the Veteran injured his lumbar region during an authorized parachute jump.  He was diagnosed with a lumbar sprain.  A follow-up appointment in April 1955 indicates that the Veteran had experienced low back pain for 1.5 weeks.  A December 1955 treatment record shows that the Veteran was injured in the "11th jump on Los Bannos."  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.

Post service treatment records noted that the next complaint of lumbar back pain was in August of 1980.  The Veteran again complained of low back pain in July 1983 following a motor vehicle accident.  The Veteran was subsequently diagnosed with lumbar strain.  The Veteran had a second motor vehicle accident in February 1992 and reported neck and back pain in a March 1992 private treatment record.  He was diagnosed with slowly resolving lumbosacral mulsculoskeletal strain and possible radiculopathy.  A March 1994 VA treatment record noted that the Veteran had a history of back surgery approximately a year prior.  It was noted he had degenerative joint disease of the lumbar spine.  The Veteran again complained of low back pain in July 1998 following another motor vehicle accident that occurred in March 1998.  The Veteran reported stiffness in his lower back.  A February 2006 VA treatment report noted that the Veteran had chronic low back pain for 30 years.  Back surgery was performed in September 2006 for left L4 through S1 radiofrequency ablation of medial branch lumbar facet joint.  

The Veteran provided a September 2008 letter from his treating private orthopedic surgeon which noted the Veteran's chronic pain in his lumbar spine resulting from his experience as a paratrooper in the military.  The private doctor noted the Veteran's chronic low back pain and specifically stated that the Veteran had reported this pain was not from a motor vehicle accident from which the Veteran had whiplash.  The doctor stated that he had reviewed Veteran's service record and VA treatment records.  In his opinion, the Veteran's lumbar spine pathology was consistent with the multiple jumps that he performed between approximately 1954 and 1957.  He further noted that he found nothing more acute or inconsistent with the Veteran's claimed injury and given the approximate force and the continued sequelae from 1957 to the present, the injuries were service related.  Finally he noted that the natural history of the degenerative disc disease shows that symptoms may be seen as many as 10 years after an initial injury and the Veteran did not engage in activities after his services that would impact his lumbar spine to the same degree that parachuting would.  

The Veteran was afforded a VA examination in December 2008.  The Veteran stated that he had back pain for 30 years with no history of injury.  He further stated that he had injured himself while parachuting in service, but it was significant and he had no residuals from that pain in service for a long time after service.  He reported aching pain that shot down through his legs.  He treated the pain with medication, but did not use any assistive devices.  Upon examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine with radiculopathy.  The examiner opined that the Veteran's in-service complaint of low back pain, which was insignificant without any subsequent sequelae in the following years, did not contribute to his current degenerative condition of the lower back which is generalized in the joints including the facet joints.  The examiner determined that his work and daily living activities over the last 50 years would have had a greater impact than his parachute jumps.  Moreover, his condition was more consistent with the aging process than with any injury.  The examiner specifically noted that he disagreed with the private orthopedic surgeon's assessment.  In this regard the examiner noted the absence of any sequelae and lack of chronicity indicated that the Veteran's service activities did not contribute to his current back disability.  The examiner found that the Veteran's current lumbar back condition was less likely as not caused by or the result of his one complaint of back pain in service.  

The Veteran was afforded another VA examination in June 2011.  The Veteran reported that he has constant pain in his low back that he treats with medication.  He further noted that he now had to use a walker to ambulate.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine with chronic pain.  In a November 2011 addendum opinion, following the review of the claims folder, the June 2011 VA examiner opined that it was less likely as not that the current lumbar condition was caused by, aggravated by, or the result of active military service.  The examiner, by way of rationale, noted that the Veteran reported one incident of back pain in service, but no other treatment prior to discharge in 1957.  The Veteran was not diagnosed with degenerative disease of the lumbar spine while in military service and there were no complaints of chronic or recurrent lumbar spine issues upon separation.  Finally he noted that the current level of degeneration of the joints and discs were no more than would be expected based on the Veteran's age alone.  

The Veteran was afforded a third VA examination in July 2012.  The examiner explained that lumbar degenerative disease is the result of chronic weight bearing on the lumbar disc mechanism over time, and is more likely as not caused by the Veteran's advanced age.  The examiner opined that it was less likely as not that the Veteran's repetitive parachute jumps led to the Veteran's current condition.  The examiner explained that had the Veteran injured his back during a parachute jump, it would be a significant injury and there would be evidence of medical treatment sought and the Veteran's separation examination is absent any complaints of chronic or recurrent lumbar conditions.  Finally the examiner addressed the positive opinion provided by the Veteran's treating orthopedic surgeon.  In this regard he noted that the private doctor did not provide a valid rationale with regard to service connection of the Veteran's lumbar degenerative disease.  He speculated that the Veteran's parachute jumps could have led to the Veteran's current lumbar degenerative disease, although no evidence of degenerative disease of the spine was found in the service treatment records.  The Veteran had a single report of back pain in service with no evidence of chronicity or repetition found in the service treatment records.  Indeed the separation examination revealed no chronic lumbar conditions.  

In a July 2014 letter, the Veteran's private physician reviewed the Veteran's claims file, noting that the Veteran had served as a paratrooper during service and made 25 or 26 jumps in full gear.  The physician opined that it was at least as likely as not that the Veteran's in-service low back injury and repetitive parachuting duties were the proximate cause for his current lumbar spine disability.  He based his opinion on the current scientifically accepted natural history of this disease.  He explained that the typical natural history of degenerative disc disease involved the gradual transition between three phases of symptomatology.  The initial phase was the result of rotational trauma to the disc itself, which could occur with lifting or twisting awkwardly or from direct trauma such as that the Veteran had experienced in 1955.  In the second phase, patients developed unstable symptoms such as herniated discs, loss of disc height, and segmental instability.  The third phase was characterized by further disc resorption, narrowing, fibrosis, and osteophyte formation.  The physician found that the Veteran's initial injury and subsequent symptom development fit this description and timeline perfectly.  He acknowledged that the Veteran suffered other injuries of the cervical spine and shoulder secondary to his multiple motor vehicle collisions.  However, he explained that it was unlikely the Veteran would have developed his disabling low back pain and lower extremity symptoms without the initial insult to his intervertebral discs in 1955, as the motor vehicle collisions had not resulted in a specific low back injury and at the time, the Veteran had already been experiencing degenerative processes that were found decades after an initial trauma.   

The Board notes that in the positive September 2008 and July 2014 private opinions, the physicians reviewed the Veteran's claims file, considered his lay statements regarding onset and symptomatology of his disorder, performed thorough examinations, discussed the Veteran's pertinent medical history, and provided detailed and adequate rationales for the conclusion that the Veteran's lumbar spine disorder was related to service.  However, in the negative December 2008, June 2011, and July 2012 VA opinions, the examiners also reviewed the Veteran's claims file, considered his lay statements regarding onset and symptomatology of his disorder, performed thorough examinations, discussed the Veteran's pertinent medical history, and provided detailed and adequate rationales for the conclusion that the Veteran's lumbar spine disorder was related to service.  For these reasons, the Board cannot find the negative December 2008, June 2011, and July 2012 VA opinions to be more probative than that of the positive September 2008 and July 2014 private opinions.  Similarly, the Board cannot find that the positive September 2008 and July 2014 private opinions are more probative than the negative December 2008, June 2011, and July 2012 VA opinions.  Thus, the overall record is in relative equipoise as to whether the Veteran's lumbar spine disability had its onset during his period of service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a lumbar spine disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).

II.  Increased Rating-Bilateral Toes

The Veteran contends that he is entitled to higher initial ratings for his right great toe disability and left great toe disability.  The Board notes initially that the Veteran was assigned a temporary 100 percent rating for each great toe from September 6, 2011 to November 1, 2011.  As such, that time period will not be addressed in this decision.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected disabilities.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The Veteran is currently service-connected under Diagnostic Code 5280-5284 for degenerative changes, right great toe status post fusion of the first metatarsophalangeal (MTP) and distal interphalangeal (ITP) joints and under Diagnostic Code 5283 for non-union of metatarsophalangeal joint, left great toe.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 5283, malunion or nonunion of the tarsal or metatarsal bones is assigned a 10 percent evaluation where it is moderate, a 20 percent evaluation where it is moderately severe, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, (2013).  Similarly, under DC 5284, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  Id.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran was awarded service connection for right great toe disability and left great toe disability on the basis that these pre-existing disabilities were aggravated by his period of active service.  The applicable provisions of 38 C.F.R. § 3.322, which govern the rating of disabilities aggravated by service, state as follows:

(a) Aggravation of preservice disability.  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.   

The Board notes that in the July 2012 VA examination, the examiner opined that only 10 percent of the Veteran's current total bilateral foot disability could be attributed to the aggravation caused by his three years of active military service.  While the Veteran's residuals of the crush injury were aggravated by service, the examiner found that 90 percent of current disability is due to the natural progression of the Veteran's severe bilateral crush injuries.  Without evidence of a specific injury during a parachute jump, the examiner stated he did not believe that the Veteran's military service materially added to the Veteran's bilateral foot condition. 
The Board finds that the July 2012 VA examiner's opinion regarding the amount of aggravation attributable to service does not accurately reflect the factual "aggravation" scenario in this case, as once it has been established that a pre-existing disability warrants service connection due to aggravation by service, the current overall level of severity of the disability is what is relevant for rating purposes.  See 38 C.F.R. § 3.322.  Therefore, to the extent that the July 2012 VA examination provides findings regarding the amount of aggravation due to the Veteran's period of service, the Board will not consider these findings in its evaluation of the Veteran's current level of severity of his right great toe disability and left great toe disability.  

On enlistment examination in September 1954, there was no documentation or indication of the existence of any foot disability or any history of injury to the feet.  The Veteran was found qualified for Airborne training.  

The Veteran was afforded a VA examination in November 2007.  He reported that he had constant pain at rest, when standing, or walking.  He noted no weakness, swelling, fatigability, or flare-ups.  He reported that he used corrected shoes, but no other assistive device.  He reported that weight bearing was painful in both feet.  It was noted  he underwent fusion of the left great toes at the MTP joint.  Upon examination it was noted he had a normal gait, but constant pain when standing and walking.  He had no passive or active motion in either first MTP joint or the right great toe ITP joint.  It was noted that pes planus was not an issue.  X-rays revealed degenerative changes in both great toes and the Veteran was diagnosed with fusion of the right first MTP joint and right distal ITP joint and nonunion of the left first MTP joint with attempted fusion.  

The Veteran was again afforded a VA examination in June 2011.  The Veteran reported daily constant pain that limited his ability to walk.  The Veteran noted he had to wear special shoes and that he used a walker.  The Veteran further reported some incoordination, marked fatigue, and lack of endurance, which render him fairly homebound.  He had marked pain and difficulty with ambulation.  Upon examination of the right great toe it was noted that the Veteran had no motion in his toes, and the right great toe is shortened.  The Veteran exhibited normal weight bearing.  There was no pes planus, the Achilles tendon was aligned, and circulation was adequate.  Examination of the left foot revealed a hammertoe of the second toe of the left foot and no motion in his toes.  There was no abnormal weight bearing, the Achilles tendon was aligned, and circulation was adequate.  X-rays associated revealed fusion between first metatarsal and cuneiform bone with degenerative changes on the right great toe.  X-ray of the left great toe showed internal fixation of the first MTP joint.  

Another VA examination was afforded in July 2012.  The Veteran was diagnosed with bilateral multiple joint degenerative joint disease of the feet secondary to a crush injury with bilateral aggravation by military service.  The examiner noted that the Veteran had a severe bilateral crush injury around 1953, prior to his active duty service, and underwent 4 surgeries on his feet prior to admission into the service.  The Veteran complained of generalized pain of the bilateral feet from the ankles to all toes.  He reported surgery on his right foot in 2008 and 2010 and his condition had worsened since.  He reported that he had burning pain generalized on both feet and that he was only able to ambulate with the use of a walker or a cane and even then only with great difficulty.  Upon examination it was noted the Veteran had hammertoes on the second and third toe of the right foot, but none on the left foot.  The Veteran also exhibited hallux rigidus on the right great toe that was severe with function equivalent to amputation of the right great toe.  It was noted that the Veteran did not have Morton's neuroma, metatarsalgia, hallux valgus, pes cavus, or malunion or nonunion or tarsal or metatarsal bones.  It was noted he had severe crush injury prior to military service with residuals of generalized foot tenderness bilaterally from the ankle throughout the feet that increased with passive movement of any toes.  It was noted the condition was severe in both feet.  There was evidence of bilateral weak foot.  The Veteran also had scars, but they were not painful or unstable.  Finally it was noted that the Veteran used a wheelchair as an assistive device in addition to the cane and the walker.  X-rays revealed degenerative arthritis in multiple joints in both feet.  

Prior to June 20, 2011, the Veteran is rated 10 percent under Diagnostic Code 5280-5284 for his right great toe and 10 percent under Diagnostic Code 5283 for the left great toe.  Since June 20, 2011, the Veteran is rated 20 percent under Diagnostic Code 5284 for his right great toe and 20 percent for his left great toe.  In this instance, the Board finds that it is proper to consider the rating criteria under Diagnostic Code 5284 for both great toes, as that diagnostic code has the potential to provide a higher rating for the Veteran's great toes.  The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In consideration of the above noted VA examinations, the Board finds that ratings in excess of 10 percent in the right great toe and 10 percent rating in the left great toe are not warranted prior to June 20, 2011; however, increased ratings of 30 percent in the right great toe and 30 percent in the left great toe are warranted from June 20, 2011.  

Pursuant to 38 C.F.R. § 3.322, the Board finds that the Veteran had a baseline 0 percent disability of right great toe disability and left great toe disability on enlistment into service in September 1954.  The available medical evidence of record establishes that there was no objective evidence of foot disability, as the Veteran's feet were determined to be within normal limits on enlistment.  Because the Veteran's right great toe and left great toe disabilities were no more than mild in severity at entrance into service, this would warrant 0 percent ratings under Diagnostic Code 5284.  Thus, the Board finds that it is not necessary to make any deductions from the present evaluations of the Veteran's bilateral toe disabilities.  

In this regard, the Board notes that at the time of the November 2007 VA examination the Veteran exhibited no weakness, swelling, fatigability, or flare-ups.  While the Veteran did not exhibit any passive or active motion in the either first MTP joint or the right ITP joint, the Veteran had a normal gait and did not use an assistive device other than corrected shoes.  The noted symptomatology is indicative of a moderate injury.  The Board notes the Veteran was diagnosed with nonunion of the left first MTP joint, which makes the Veteran eligible for a rating under Diagnostic Code 5283, but as the Veteran's disability is not indicative of anything more than a moderate disability, no higher rating can be assigned under that diagnostic code.  As a result, the Board finds that an increased rating in excess of 10 percent is not warranted prior to June 20, 2011.

The June 2011 VA examination noted incoordination, marked fatigue, and a lack of endurance.  The examination further noted no movement in any of the toes on either foot.  The Veteran reported that he had difficulty ambulating and had to use a walker.  The severity level of the Veteran's disability clearly increased from the previous examination.  Moreover, the July 2012 VA examination noted further worsening of the Veteran's condition in that he could no longer ambulate without great difficulty and use of assistive devices including a cane, a walker, or a wheelchair.  The examiner determined the Veteran's bilateral great toe disabilities were severe.  

Under Diagnostic Code 5284, a 30 percent rating is warranted for other foot injuries that are severe.  Given that the July 2012 examiner determined that the Veteran's bilateral great toe disabilities were severe, the Board finds that a 30 percent rating under Diagnostic Code 5284 for a severe foot injury is warranted from June 20, 2011, the date of the second VA examination.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  However, the record does not include evidence that is both credible and persuasive documenting any additional functional limitation which would warrant a rating higher than those already assigned.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not require a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 10 percent rating prior to June 20, 2011 and the 30 percent rating from June 20, 2011, in both the right and left great toes, adequately compensates him for any painful motion and function loss.

Ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), and hallux valgus (DC 5280).  38 C.F.R. § 4.71a (2012).  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected disability, and the Veteran does not claim that any of them are present.  Additionally, the Board observes that the Veteran has exhibited hallux rigidus (DC 5281), and hammertoe (DC 5282) during the appeal period, however as neither of those two diagnostic codes will allow for a higher rating than that already assigned, the Board will not address those codes.  38 C.F.R. § 4.71a (2013).  

The Board acknowledges the Veteran's statements that his service-connected disabilities are worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral great toe disabilities, with the established criteria found in the rating schedule for those disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that this service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Given the benefit of the doubt doctrine the Board finds that the Veteran is entitled to an increased rating to 30 percent, but no greater, for a right great toe disability and 30 percent, but no greater for a left great toe disability, for the period of the appeal from June 20, 2011.  The benefit of the doubt doctrine, however, is not applicable for either issue for the period of the appeal prior to June 20, 2011 as the preponderance of the evidence is against a rating in excess of that currently assigned.


ORDER

Service connection for a lumbar spine disorder is granted.

An initial rating, in excess of 10 percent for a right great toe disability prior to June 20, 2011, is denied.

An initial rating of 30 percent, but no greater, for a right great toe disability from June 20, 2011, is granted.

An initial rating, in excess of 10 percent for a left great toe disability prior to June 20, 2011, is denied.

An initial rating of 30 percent, but no greater, for a left great toe disability from June 20, 2011, is granted.




REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claims for a TDIU; whether new and material evidence has been submitted to reopen claims for service connection for a left shoulder disability, left knee disability, and a cervical spine disability; and service connection for nerve damage to the bilateral lower extremities and nerve damage to the bilateral upper extremities.  

The Board notes that a June 2013 rating decision denied the Veteran's claims for whether new and material evidence has been submitted to reopen claims for service connection for a left shoulder disability, left knee disability, and a cervical spine disability; and service connection for nerve damage to the bilateral lower extremities and nerve damage to the bilateral upper extremities.  In September 2013, the Veteran expressed disagreement with the denials for these disabilities.  As the Veteran has filed a timely notice of disagreement with the June 2013 rating decision, the Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issues should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Regarding the claim for a TDIU due to service-connected right great toe and left great toe disabilities, the record reflects that the Veteran last worked full-time in 1991, when he was employed as a registered nurse.  He contends that his service-connected right great toe and left great toe disabilities prevent him from securing or following any substantially gainful occupation.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) (2013).

The Veteran's right great toe disability is rated as 10 percent disabling prior to June 20, 2011 and as 30 percent disabling since June 20, 2011.  His left great toe disability is also rated as 10 percent disabling prior to June 20, 2011 and as 30 percent disabling since June 20, 2011.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent for the entire appeal period, the Veteran does not meet the above-stated percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) are not met for the entire appeal period.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

In this case, a July 2014 private physician opined that the Veteran's severe foot disabilities had essentially caused the loss of use of the feet since at least 1991 when the Veteran had to retire from nursing.  He indicated that although the Veteran had pre-service injury to his feet, it was clear that the symptoms had worsened after the initiation of parachute training.  He found that the in-service aggravation had contributed more to the Veteran's current disability than any natural progression of his pre-service injury.  The physician concluded that clearly, the combination of the Veteran's foot and back problems had left him unable to secure any form of gainful employment.  

The Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance and must refer this case to the Director of the Compensation and Pension Service for such consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim due to service-connected right great toe and left great toe disabilities to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Issue a statement of the case pertaining to the issues of whether new and material evidence has been submitted to reopen claims for service connection for a left shoulder disability, left knee disability, and a cervical spine disability; and service connection for nerve damage to the bilateral lower extremities and nerve damage to the bilateral upper extremities so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.  
 
3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU due to service-connected right great toe and left great toe disabilities.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


